Citation Nr: 1326077	
Decision Date: 08/16/13    Archive Date: 08/26/13

DOCKET NO.  11-23 676A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Turner, Counsel



INTRODUCTION

The Veteran served on active duty from October 1967 to October 1969.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a March 2010 rating decision issued by the Regional Office (RO) in Winston-Salem, North Carolina.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran alleges he has hearing loss and tinnitus as a result of his exposure to loud noise in service.  Due the Veteran's receipt of the Combat Infantryman's Badge for his service during the Vietnam War, VA conceded exposure to combat noise.  

The Veteran was afforded a VA contract audiological examination in February 2010.  When VA undertakes to provide a medical examination, it must ensure that the examination is adequate.  Barr v.  Nicholson, 21 Vet. App. 303 (2007).    In this case, while the examiner conducted a complete evaluation, she did not provide an adequate rationale for her conclusions that the Veteran's hearing loss and tinnitus were not related to service; rather, she simply stated that the Veteran's hearing was normal at separation and he reported the onset of hearing loss only seven years ago.  At the outset, the Board notes that the Veteran was not administered an audiological evaluation during his separation examination in October 1969.  Rather, he was administered only the whispered voice test, which is not a sufficiently precise test to enable a determination as to the level of hearing impairment, if any, that was present at separation.  Moreover, while the examiner indicated that the Veteran's hearing loss was unrelated to service because it onset many years after service, she did not explain the audiological principles governing her conclusion.  With respect to the Veteran's tinnitus, she appears to have based her conclusions on the lack of any documentation of tinnitus in the service treatment records.  However, the Veteran reported that his tinnitus onset in 1968 after a tank blast in very close range.  The examiner does not appear to have considered this lay history in her examination report.  Additionally, the audiologist indicated that the Veteran has asymmetrical hearing loss which required further evaluation.  It does not appear that this was ever done.  This further evaluation should be accomplished prior to readjudication of this matter and new etiology opinions, which consider the lay history provided by the Veteran, and which include complete rationales for all conclusions reached, should be obtained.  

Additionally, review of the claims file indicates that the Veteran was granted Social Security Administration (SSA) disability benefits during the pendency of this claim.  These records should be obtained and associated with the claims file.  The Board notes that VA regulations provide that VA will make as many requests as are necessary to obtain relevant records from a federal department or agency, such as the SSA. VA will end such efforts only if it concludes that the records sought do not exist, or that further attempts to obtain them would be futile. See 38 C.F.R. § 3.159(c)(2).

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran an examination by an appropriately qualified professional to assess his asymmetrical hearing loss.  After such evaluation, including any necessary tests and studies, is completed, a new opinion should be obtained concerning the etiology of the Veteran's hearing loss and tinnitus.  The examiner should review the entire claims file in conjunction with the examination, including the February 2010 examination report. The examiner must consider the objective evidence as well as the subjective history provided by the Veteran. The examiner should indicate whether it is at least as likely as not (at least 50 percent likely) that the Veteran's current hearing loss and tinnitus are related to noise exposure in service.  A complete rationale for the conclusions expressed must be provided in the report of examination, including a discussion of the medical or audiological principles  which were relied upon in arriving at such conclusion.

2.  Obtain a copy of the Veteran's SSA disability records.  If the records cannot be obtained after all reasonable efforts are exhausted, the efforts which were made to obtain the records should be documented in the claims file.  The Veteran should also be notified of VA's inability to obtain the records.

3.  After completion of the above development, the Veteran's claims should be re-adjudicated.  If the determinations remain unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) and given an opportunity to respond thereto. 
 
Thereafter, if applicable, the case should be returned to the Board for appellate disposition.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


